DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/18/2020 and 02/17/2021, have been considered.

Drawings
The drawings filed on 06/10/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (p)(3); “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  Each of FIGS. 2 and 3 include letters and reference numerals, contained within the various boxes of the flow charts, that appear significantly less than the required .32 cm. (1/8 inch) in height.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, Claim 1 recites:
A computer-implemented method for determining whether a product was exposed to pathogen particles during production and distribution stages, the method comprising: acquiring pathogen related data from sensors, wherein the sensors are operable to monitor an environment around the product, and wherein the sensors are located at a first location associated with a stage of a plurality of stages; determining, based on the pathogen related data from the sensors, a probability that pathogen particles contacted the product; in response to determining that the probability that pathogen particles did contact the product is above a pre-determined threshold probability value, associating, an unsafe pathogen certificate with the stage, the unsafe pathogen certificate being an indicator that the product should not contact another object or person; and appending a recommendation report to a web-based application, based on the unsafe pathogen certificate, the recommendation report being related to limiting the spread of the pathogen particles.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claim 28. 
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determining…a probability that pathogen particles contacted the product…” (See, for example, FIGS. 1, 8; ¶37-38, ¶76-81, of the instant specification), and “determining that the probability that pathogen particles did contact the product is above a pre-determined threshold probability value…” (See, for example, FIG. 8; ¶42-43, ¶76-81, of the instant specification).  Claim 1 additionally recites the claim limitation of “associating, an unsafe pathogen certificate with the stage…” (See, for example, FIG. 8; ¶42-43, ¶76-81, of the instant specification), which comprises a mental process.  
What remains of the claimed method are merely a generic “product” (See, for example, FIG. 1; ¶38, of the instant specification), generic “sensors” at a location (See, for example, FIG. 8; ¶76, of the instant specification), which monitor a generic “environment” (See, for example, ¶34-35, of the instant specification), to perform a generic data gathering step of “acquiring pathogen related data…”  (See, for example, FIG. 8; ¶76-81, of the instant specification), “a stage of a plurality of stages” of the product (See, for example, FIG. 2; ¶47-49, of the instant specification), and generic data output steps comprising “an unsafe pathogen certificate…” (See, for example, ¶44-45, of the instant specification), and “appending a recommendation report to a web-based application…” (See, for example, FIG. 4; ¶59, of the instant specification), each of which is set forth at a highly generic level, and where the data output steps comprise an insignificant extra-solution activities.  The step of “appending a recommendation report to a web-based application…” comprises an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Similar limitations comprise the abstract ideas of claim 28. 
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the recommendation report.
Under Step 2B, since the only steps outside the judicial exception are generic hardware and software and generic data gathering and data output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 28, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-18 and 29-30, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 19 recites:
A computer-implemented method of providing a health certificate for a product, the method comprising: integrating, by a host application at a computing device associated with a first user, a plug-in, the plug-in capable of providing instructions to the computing device, the instructions including: acquiring, at the computing device associated with the first user, data from a first set of sensors, the first set of sensors being operable to monitor an environment around the product and located at a first location of a life cycle of the product, the data being related to health risks; analyzing the data from the first set of sensors; identifying health risks, based on the analysis of the data from the first set of sensors; and establishing the health certificate for the first location, based on the identified health risks; displaying, by the plug-in on a display of the computing device, the health certificate; and appending a recommendation report to the plug-in, based on the health certificate, the recommendation report being related to limiting the spread of the health risks 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 2A, prong 1, claim 19 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “integrating…a plug-in, the plug-in capable of providing instructions…” (See, for example, FIGS. 1, 8; ¶37-38, of the instant specification), and “analyzing the data from the first set of sensors…” (See, for example, FIGS. 2, 8; ¶42-48, of the instant specification).  Claim 19 additionally recites the claim limitation of “establishing the health certificate for the first location…” (See, for example, FIG. 8; ¶42-43, ¶76-81, of the instant specification), which comprises a mental process.  
What remains of the claimed method are merely generic computer hardware components, “a computing device,” “a plug-in,” and “a display” (See, for example, FIGS. 8-9; ¶78, ¶92-93, of the instant specification), a generic “product” (See, for example, FIG. 1; ¶38, of the instant specification), generic “sensors” at a first location (See, for example, FIG. 8; ¶76, of the instant specification), which monitor a generic “environment” (See, for example, ¶34-35, of the instant specification), to perform a generic data gathering step of “acquiring pathogen related data…”  (See, for example, FIG. 8; ¶76-81, of the instant specification), and generic data output steps comprising “displaying the health certificate…” (See, for example, ¶44-45, of the instant specification), and “appending a recommendation report to the plug-in…” (See, for example, FIG. 4; ¶59, of the instant specification), each of which is set forth at a highly generic level, and where the data output steps comprise an insignificant extra-solution activities.  The steps of “displaying the health certificate” and “appending a recommendation report to the plug-in” each comprise an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the recommendation report.
Under Step 2B, since the only steps outside the judicial exception are generic hardware and software and generic data gathering and data output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 19 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 20-24, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 25 recites:
A health certification system comprising: a plurality of sensors operable to monitor an environment around a product, acquire pathogen related data from the environment around the product, and transmit the pathogen related data to a server, wherein the plurality of sensors is located at locations associated with a plurality of stages; the server communicatively coupled to the plurality of sensors, the server comprising: a processor; and a memory having instructions stored thereon that, when executed by the processor, cause the processor to: receive the pathogen related data from the plurality of sensors; determine, based on the pathogen related data from the sensors, a probability that pathogen particles contacted the product; associate, based on the probability that pathogen particles contacted the product, a pathogen certificate with the stage; and provide recommendations based on the pathogen certificate, the recommendations being related to limiting the spread of pathogen and a web-based application operable to be executed on a user device and display the pathogen certificate and recommendations on a page of the application.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 2A, prong 1, claim 25 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “determining…a probability that pathogen particles contacted the product…” (See, for example, FIGS. 1, 8; ¶37-38, ¶76-81, of the instant specification).  Claim 25 additionally recites the claim limitations of “associate…a pathogen certificate with the stage…” (See, for example, FIG. 8; ¶42-43, ¶76-81, of the instant specification), and “provide recommendations based on the pathogen certificate …” (See, for example, FIGS. 4, 8; ¶58-59, of the instant specification), each of which comprises a mental process.  
What remains of the claimed method are merely generic computer hardware components, “a server,” “a processor,” “a memory,” and “a user device” (See, for example, FIGS. 5-6; ¶64-69, of the instant specification), a generic “product” (See, for example, FIG. 1; ¶38, of the instant specification), generic “a plurality of sensors” (See, for example, FIG. 8; ¶76, of the instant specification), which monitor a generic “environment” (See, for example, ¶34-35, of the instant specification), to perform a generic data gathering step of “acquiring pathogen related data…”  (See, for example, FIG. 8; ¶76-81, of the instant specification), and generic data output steps comprising “displaying the health certificate…” (See, for example, ¶44-45, of the instant specification), and “a web-based application operable to be executed on a user device and display the pathogen certificate and recommendations…” (See, for example, FIG. 4; ¶59, of the instant specification), each of which is set forth at a highly generic level, and where the data output steps comprise an insignificant extra-solution activities.  The step of “a web-based application operable to be executed on a user device and display the pathogen certificate and recommendations…” comprises an insignificant post-solution (extra-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the pathogen certificate and recommendations.
Under Step 2B, since the only steps outside the judicial exception are generic hardware and software and generic data gathering and data output steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 25 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 26-27, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,486,495 B1, to Diederichs et al., discloses a networked system of devices positioned in a hazardous environment to monitor or control process conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864